DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the mere “use” of a product do not purport to claim a process, machine, manufacture, or composition of matter.  The claim does not set forth any concrete steps delimiting how the use of the product is practiced.  It is suggested that the applicant amend the claim to set forth specific steps. See MPEP 2173.05(q).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a system for analyzing particles, the system comprising

a particle lens assembly, the particle lens assembly comprising at least one 
particle lens for focusing particles onto the NEMS sensor area of the at least one NEMS
sensor,
wherein the particle lens assembly is spaced from the at least one NEMS sensorarea by a separation distance,
wherein the system is configured to maintain a space between the particle lens assembly and the NEMS device at a pressure where a mean free path for a reference particle is greater than the separation distance.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Roukes (US 2014/0156224), who teaches a system for analyzing particles comprising a NEMS devices for detecting particles impacting a NEMS sensor, a focusing means for focusing the particles onto the NEMS sensor, wherein the NEMS device and the focusing means are spaced apart by a separation distance; however Roukes fails to teach that the system is configured to 
maintain a space between the particle lens assembly and the NEMS device at a 
pressure where a mean free path for a reference particle is greater than the 
separation distance.
In addition, Ebels (US 2010/0003421) teaches a system of depositing a coating for forming a nanostructure on a substrate, wherein the deposits take place at a pressure such that the mean free path of the species deposited during their passage to Ebels fails to teach that the system analyzes particles, not that it comprises a NEMS device and a particle lens assembly for focusing particles onto the NEMS device.  
The primary reason for allowance of the claims is the combination of the system’s a NEMS device comprising at least one NEMS sensor for detecting particles impacting the at least one NEMS sensor, each NEMS sensor comprising a NEMS 
sensor area, the particle lens assembly, the particle lens assembly comprising at least 
one particle lens for focusing particles onto the NEMS sensor area of the at least one
NEMS sensor, wherein the particle lens assembly is spaced from the at least one 
NEMS sensor area by a separation distance, wherein the system is configured to 
maintain a space between the particle lens assembly and the NEMS device at 
a pressure where a mean free path for a referenceparticle is greater than the separation distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/           Examiner, Art Unit 2881                                                                                                                                                                                             
/DAVID E SMITH/           Examiner, Art Unit 2881